DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached claim set which was approved by applicant’s representative in a phone conversation on 6/2/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

REASONS FOR ALLOWANCE
Examiner notes that in response to the appeal brief filed on 05/05/2022 applicant’s arguments were found to be persuasive thus the 112(a) and 112(b) rejections of claims 1-9, 11, and 21-28 are withdrawn. Examiner further notes that the claims as presented on 01/13/2022 necessitate a 35 U.S.C. 101 rejection as discussed in the interview summary mailed on 06/01/2022. 
The attached examiner’s amendment overcomes such a 101 rejection by reciting specific structural elements of the ultrasound imaging system which are non-generic. Thus when considered as an ordered combination the abstract ideas are integrated into a practical application/represent significantly more because they are performed with a particular machine. 
The following is an examiner’s statement of reasons for allowance: Examiner notes that while prior art exists for a method comprising: providing a transducer comprising an array of elements, wherein the array is a 1-, 1.25-, 1.5-, 1.75-, or a 2-dimensional array, and wherein the elements are connected with channels of transmit and receive beamformers; transmitting, from the transducer, a pushing pulse, the pushing pulse generating a shear wave in tissue of a patient; tracking, by the ultrasound imaging system, tissue displacements over time at a plurality of locations in a region of interest, the tissue displacements being response to the shear wave, the tissue displacement over time being at a first sampling rate provided for each of the locations (See at least Fan (US 20140276058 A1), previously made of record), the prior art does not teach generating one temporal displacement provide as recited in claim 1 nor iteratively testing different temporal displacement profiles as recited in claim 21 which would not be an obvious modifications to such prior art. Thus the prior art collectively fails to explicitly teach the methods of claims 1-9, 11, and 21-28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793               

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793